Servers, Ch. J.
í TYTTsrra ~r"r m mation fe|vil dence. — Before a written instrument can be re-i'ormed on the ground that there was a mistake ^11 drafting it, the evidence that there was a mistake should be clear, satisfactory, and free from reasonable doubt. McTucker v. Taggart, 29 Iowa, 478; *510Strayer v. Stone, 47 Id., 336; Hervey v. Savery, 48 Id., 319. The mistake'must be mutual. Ramsey v. Smith, 32 N. J. Eq., 28.
We have read the evidence more than once, and carefully considered it, and we unite in the conclusion that the finding of the referee is right, and that the court erred in setting aside his finding and rendering judgment for the defendants. The evidence that there was a mistake is not of the clear and satisfactory character it should be. It fails to show, by a clear preponderance of the evidence, that the mistake was mutual. We incline to think the deed was drawn just as the plaintiffs intended and understood it Was to. be. After the deed was drafted, it was read over three times to the parties, and assented to by them. No beneficial result would be served by a discussion of the evidence, and such is not our usual custom. The judgment of the circuit court will be
Reversed.